Exhibit 10.1

March 14, 2006

Mr. Michael W. Towe

Dear Mike:

This letter agreement (“Agreement”) confirms the agreements and understandings
between you and Roper Industries, Inc. (the “Company”) regarding (1) your
separation from service with the Company, (2) the benefits to which you are
entitled upon separation, and (3) the additional consideration the Company is
offering to you in exchange for a complete release of any and all claims against
the Company and any Affiliate, as set forth below.

Separation Date

The parties to this Agreement acknowledge that you have indicated your desire to
pursue other interests and that the Company has agreed to your separation from
service from the Company. To effect such separation, the parties have agreed
that your employment with the Company will end on the terms and conditions
described in this Agreement, including the release outlined below, and that the
separation will be effective on the date first written above (hereafter the
“Separation Date”), provided that the release described below will be effective
from the date of your signature below if that date is later.

Separation Benefits

By accepting the terms of this Agreement, you will become entitled to receive
the following compensation and benefits from the Company:

Health and Welfare Benefits – If you were participating in medical, dental,
and/or vision coverage for yourself and any eligible dependents, all active
coverage will end as of the Separation Date. You will receive a packet regarding
continuation of benefits under COBRA (Consolidated Omnibus Benefits
Reconciliation Act), and you and any eligible dependents may elect to continue
coverage for up to an additional eighteen (18) months, provided you timely
enroll for coverage. The Company will pay the cost of the first twelve
(12) months of COBRA coverage for you. In addition, the Company will continue
any other healthcare reimbursement benefit(s) for yourself in which you were
participating on the Separation Date for the first (12) months following the
Separation Date. All other health and welfare benefits end as of the Separation
Date.

Initial Award of Restricted Stock – Because we have mutually agreed to your
separation from the Company, the 15,000 restricted shares awarded to you at the
time of hire (now 30,000, after giving effect to the recent stock split) will
vest on the eighth day immediately following the Separation Date.



--------------------------------------------------------------------------------

Options – The deadline to exercise any fully vested options that you hold on the
Separation Date will be extended to sixty (60) days after the Separation Date.

Severance – You will receive severance pay at your current base salary level
through December 31, 2006. You will also receive an additional severance payment
of $15,000 within 15 days after the Separation Date.

Incentive – For the 2005 plan year, the Company agrees to waive the requirement
of continued employment for incentive eligibility and agrees to pay to you a
$100,000 incentive payment for the 2005 plan year, which will be paid to you
within 15 days after the Separation Date.

Perquisites – All perquisites, such as your Executive Financial Planning
Allowance and your Company car, terminate as of the Separation Date.

Return of company property – You may cooperate with the Company to arrange a
convenient time and place to return the Company car or you must surrender it
immediately if requested to do so by the Company. You must immediately return to
the attention of Mr. David Liner, General Counsel, Roper Industries, Inc. 2160
Satellite Blvd, Suite 200, Duluth, GA 30097, all other Company property in your
possession, including but not limited to computers, credit cards, documents and
records of the Company or any Affiliate, in whatever medium and of whatever kind
or type. As additional consideration for the release below, after the Company
has had an opportunity to remove any Company data from the Company computer that
is currently assigned to you, the Company will transfer ownership of that
computer to you on an as-is, where-is basis. After the Separation Date you
should no longer have files or documents containing confidential information of
the Company in your possession, however, to the extent any such information
remains in your possession or memory, you agree to continue to protect that
information and refrain from using or disclosing that information.

Release

The Company’s decision to offer additional consideration in exchange for a
release of claims shall not be construed as an admission by the Company of
(i) any liability whatsoever, (ii) any violation of any of your rights or those
of any person, or (iii) any violation of any order, law, statute, duty, or
contract. The Company specifically disclaims any liability to you or to any
other person for any alleged violation of any rights possessed by you or any
other person, or for any alleged violation of any order, law, statute, duty, or
contract on the part of the Company, its employees or agents or related
companies or their employees or agents.

You acknowledge that the consideration being paid to you under the terms of this
Agreement exceeds the amount, if any, to which you are otherwise entitled.



--------------------------------------------------------------------------------

The release and discharge of claims contained herein applies to (i) Roper
Industries, Inc., (ii) to each and all of its Affiliates1, (iii) to each of
their past, present, and future officers, agents, directors, supervisors,
employees, representatives, and their successors and assigns, whether or not
acting in the course and scope of employment, and (iv) to all persons acting by,
through, under, or in concert with any of the foregoing persons or entities (all
collectively the “Company” for purposes of this release).

The claims subject to this release include, without limitation, any and all
claims related or in any manner incidental to your employment with the Company
or the termination of that employment relationship. The parties understand the
word “claims” to be as broad as legally possible and to include all actions,
claims, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively all claims based on any act, omission or
statement to or about you (express or implied, written or oral) occurring at any
time before you sign this Agreement, whether arising out of your employment with
the Company or the termination of your employment or otherwise. All such claims
(including related attorneys’ fees and costs) are forever barred by this
Agreement, without regard to whether those claims are based on an alleged
violation of any federal, state, municipal or other law, contract, or common-law
duty; any alleged unlawful act; and any other claim or cause of action,
regardless of the forum in which it might be brought and regardless of whether
it is based upon domestic or foreign laws, including without limitation, the
laws of the United States of America (and any jurisdiction within). This release
applies to any claims brought by any person or agency on behalf of you or any
class action pursuant to which you may have any right or benefit.

This release includes all claims, whether known or unknown, that are related or
in any manner incidental to your employment with the Company or the termination
of that employment relationship, up to the date you sign this Agreement. Some of
the types of claims, that you are releasing, although there also may be others
not listed here, are claims related to:

 

  a. Discrimination and harassment on the basis of sex, race, color, national
origin, religion, disability or veteran status;

 

  b. Breach of contract, wrongful discharge (including retaliatory discharge) or
any other possible restrictions on the Company’s ability to terminate its
employees at will, including but not limited to (i) violation of public policy,
(ii) breach of any express or implied contract, including but not limited to any
claims under your offer letter dated October 20, 2004, and (iii) breach of any
duty of good faith and fair dealing;

 

--------------------------------------------------------------------------------

1 For purposes of this Agreement, an “Affiliate” includes any firm, company,
business entity or other organization: (a) which is directly or indirectly
controlled by the Company, or (b) which directly or indirectly controls the
Company, (c) which is directly or indirectly controlled by a third party who
also directly or indirectly controls the Company, (d) of which the Company or
any Affiliate is a partner, or (e) of which the Company or any Affiliate owns or
has a beneficial interest (whether directly or indirectly) in 20% or more of the
issued share capital or 20% or more of the capital assets.



--------------------------------------------------------------------------------

  c. Discrimination on the basis of age, including claims under the Age
Discrimination in Employment Act (the “ADEA”), which is located at 29 United
States Code, Sections 621 through 634, the Older Workers’ Benefits Protection
Act (the “OWBPA”), and any applicable state or local law prohibiting age
discrimination;

 

  d. Negligence, defamation, invasion of privacy, fraud, misrepresentation,
denial of leave or other terms and conditions of employment, or infliction of
emotional or mental distress; and

 

  e. Breach of any oral or written contract.

If you so choose, you may take up to twenty-one (21) days to consider whether or
not to sign this Agreement. You acknowledge and represent (i) that you have not
been asked by the Company to shorten the time-period for consideration of
whether to sign this Agreement, (ii) that the Company has not threatened to
withdraw or alter the benefits due prior to the expiration of the 21-day period,
and (iii) that the Company has not provided different terms to you in exchange
for your agreement to sign the Agreement prior to the expiration of the 21-day
consideration period. You agree that any changes to the terms this Agreement
that result from negotiations between you and the Company, whether material or
immaterial, will not restart the running of the 21-day consideration period.

You understand that you have a seven-day period after signing this Agreement in
which to revoke or rescind this Agreement by informing Mr. David Liner, General
Counsel, Roper Industries, Inc. 2160 Satellite Blvd, Suite 200, Duluth, GA
30097, in writing of your decision to revoke or rescind, and this Agreement will
not become effective until the seven-day period has expired. This Agreement will
become effective upon the expiration of the seven-day period following the date
upon which you signed the Agreement, provided that you have also returned it to
the Company. No consideration will be paid for the release until at least the
eighth day after you sign this Agreement.

You promise never to file a lawsuit asserting any claim that is released by you
and further promise not to accept any recoveries or benefits which may be
obtained on your behalf by any other person or agency or in any class action and
do hereby assign any such recovery or benefit to the Company. Notwithstanding
the foregoing, the release contained herein shall not apply to (i) any rights
that you may have under the Company’s retirement plans including the 401(k)
plan, (ii) any rights you may have under this Agreement, (iii) your right under
applicable law (i.e., COBRA) to continued medical insurance coverage at your
expense, (iv) your statutory right to file a charge with the U.S. Equal
Employment Opportunity Commission (“EEOC”), to participate in an EEOC
investigation or proceeding, and to challenge the validity of the release,
consistent with the requirements of 29 U.S.C. § 626 (f)(4), the ADEA, and the
OWBPA, and (v) any claims that may arise after the date this release is signed.

In connection with this release, you acknowledge and agree that:

(1) You have carefully read and fully understand all the provisions of the
Agreement, and you acknowledge that the Agreement is written in a manner that
you understand.



--------------------------------------------------------------------------------

(2) You declare that your agreement to all of the terms set forth in this
Agreement is knowing and is voluntary.

(3) You knowingly and voluntarily intend to be legally bound by the terms of
this Agreement.

(4) You acknowledge that the Company is hereby advising you in writing to
consult with an attorney of your choice prior to executing this Agreement.

(5) If you choose to do so, you may waive the remainder of the 21-day
consideration period by signing and returning this Agreement to the Company
before the end of the period.

You represent and acknowledge that in executing this Agreement you do not rely
and have not relied upon any representation or statement made by the Company or
by any of the Company’s agents, attorneys, or representatives with regard to the
subject matter, basis, or effect of this Agreement, other than those
specifically stated in this Agreement.

The release set forth in this Agreement shall be binding upon you and your
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of the Company as defined above. Provided, however,
you expressly warrant that you have not assigned, transferred or sold to any
person or entity any rights, causes of action, or claims released in this
Agreement.

Miscellaneous

You agree that you will not criticize or disparage the Company or any of its
employees, officers or directors in any public communication, whether orally or
in writing. Likewise, the Company agrees that it will not criticize or disparage
you in any public communication, whether orally or in writing. In addition, if
the Company is requested to provide information regarding your separation from
service with the Company, the Company will confirm that your separation was
mutually agreed upon so that you could pursue other interests.

This Agreement constitutes the entire agreement and understanding between the
parties concerning your employment with the Company and the termination thereof
and supersedes all prior negotiations and agreements, whether oral or written,
concerning the subject matters addressed herein. This Agreement is intended by
the parties to be a fully integrated agreement.



--------------------------------------------------------------------------------

By their signatures below, the parties indicate their acceptance to the terms of
this Agreement.

 

ROPER INDUSTRIES, INC.      By:  

/s/ Brian D. Jellison

    

/s/ Michael W. Towe

  Brian D. Jellison      Michael W. Towe   Chairman, President & CEO            
Date: March 14, 2006